UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-03851 Nicholas II, Inc. (Exact Name of Registrant as Specified in Charter) 700 North Water Street, Milwaukee, Wisconsin 53202 (Address of Principal Executive Offices) (Zip Code) Jeffrey T. May, Senior Vice President, Secretary and Treasurer 700 North Water Street Milwaukee, Wisconsin 53202 (Name and Address of Agent for Service) Registrant's Telephone Number, Including Area Code: 414-272-4650 Date of Fiscal Year End: 09/30/2014 Date of Reporting Period: 06/30/2014 Item 1. Schedule of Investments. NICHOLAS II, INC. SCHEDULE OF INVESTMENTS (UNAUDITED) AS OF June 30, 2014 SHARES OR PRINCIPAL AMOUNT VALUE - COMMON STOCKS 93.76% Consumer Discretionary - Automobiles & Components 2.48% 70,000 BorgWarner Inc. $ 4,563,300 55,000 Delphi Automotive PLC 3,780,700 130,000 Gentex Corporation 3,781,700 75,000 Harley-Davidson, Inc. 5,238,750 17,364,450 - Consumer Discretionary - Durables & Apparel 3.47% 167,500 Jarden Corporation * 9,941,125 52,500 Polaris Industries Inc. 6,837,600 90,000 Tupperware Brands Corporation 7,533,000 24,311,725 Consumer Discretionary - Retailing 11.61% 220,000 CarMax, Inc. * 11,442,200 430,000 LKQ Corporation * 11,476,700 165,000 Nordstrom, Inc. 11,208,450 80,000 O'Reilly Automotive, Inc. * 12,048,000 170,000 TJX Companies, Inc. (The) 9,035,500 152,500 Tractor Supply Company 9,211,000 75,000 Ulta Salon, Cosmetics & Fragrance, Inc. * 6,855,750 140,000 Williams-Sonoma, Inc. 10,049,200 81,326,800 Consumer Discretionary - Services 2.95% 165,000 Dunkin' Brands Group, Inc. 7,558,650 164,999 InterContinental Hotels Group PLC 6,849,108 77,500 Starwood Hotels & Resorts Worldwide, Inc. 6,263,550 20,671,308 Consumer Staples - Food & Staples Retailing 1.18% 95,000 PriceSmart, Inc. 8,268,800 Consumer Staples - Food, Beverage & Tobacco 1.39% 85,000 Monster Beverage Corporation * 6,037,550 115,000 WhiteWave Foods Company (The) - Class A * 3,722,550 9,760,100 Consumer Staples - Household & Personal Products 1.79% 55,000 Church & Dwight Co., Inc. 3,847,250 117,500 Nu Skin Enterprises, Inc. - Class A 8,690,300 12,537,550 Energy 6.43% 125,000 Cameron International Corporation * 8,463,750 35,000 Concho Resources Inc. * 5,057,500 35,000 Continental Resources, Inc. * 5,531,400 35,000 Helmerich & Payne, Inc. 4,063,850 126,978 Kinder Morgan Management, LLC * 10,022,369 50,000 Oceaneering International, Inc. 3,906,500 100,000 Whiting Petroleum Corporation * 8,025,000 45,070,369 Page 1 Financials - Banks 1.73% 60,000 Cullen/Frost Bankers, Inc. 4,765,200 390,000 Huntington Bancshares Incorporated 3,720,600 90,000 SunTrust Banks, Inc. 3,605,400 12,091,200 Financials - Diversified 3.64% 45,000 Affiliated Managers Group, Inc. * 9,243,000 170,000 Raymond James Financial, Inc. 8,624,100 90,000 T. Rowe Price Group, Inc. 7,596,900 25,464,000 Financials - Insurance 3.31% 110,000 Aon plc 9,909,900 75,000 Marsh & McLennan Companies, Inc. 3,886,500 217,000 Willis Group Holdings PLC 9,396,100 23,192,500 Financials - Real Estate 1.23% 270,000 CBRE Group Inc. * 8,650,800 Health Care - Equipment & Services 8.66% 145,000 Cardinal Health, Inc. 9,941,200 52,500 Cooper Companies, Inc. (The) 7,115,325 145,000 DaVita HealthCare Partners Inc. * 10,486,400 205,000 DENTSPLY International Inc. 9,706,750 95,000 ResMed Inc. 4,809,850 90,000 Teleflex Incorporated 9,504,000 95,000 Universal Health Services, Inc. - Class B 9,097,200 60,660,725 Health Care - Pharmaceuticals, Biotechnology & Life Sciences 7.50% 55,000 Celgene Corporation * 4,723,400 38,000 Jazz Pharmaceuticals public limited company * 5,586,380 140,000 Mylan Inc. * 7,218,400 65,000 Perrigo Company plc 9,474,400 24,500 Regeneron Pharmaceuticals, Inc. * 6,920,515 93,920 Thermo Fisher Scientific Inc. 11,082,560 60,000 Valeant Pharmaceuticals International, Inc. * 7,567,200 52,572,855 Industrials - Capital Goods 12.66% 300,000 Allison Transmission Holdings, Inc. 9,330,000 197,500 AMETEK, Inc. 10,325,300 90,000 BE Aerospace, Inc. * 8,324,100 206,000 Fastenal Company 10,194,940 165,000 Fortune Brands Home & Security, Inc. 6,588,450 150,000 IDEX Corporation 12,111,000 125,000 Pentair plc 9,015,000 95,000 Snap-on Incorporated 11,259,400 140,000 Westinghouse Air Brake Technologies Corporation 11,562,600 88,710,790 Industrials - Commercial & Professional Services 2.96% 105,000 IHS Inc. - Class A * 14,245,350 55,000 Stericycle, Inc. * 6,513,100 20,758,450 Industrials - Transportation 1.09% 72,500 Genesee & Wyoming Inc. - Class A * 7,612,500 Information Technology - Hardware & Page 2 Equipment 2.99% 50,000 F5 Networks, Inc. * 5,572,000 190,000 Juniper Networks, Inc. * 4,662,600 305,000 NCR Corporation * 10,702,450 20,937,050 Information Technology - Semiconductors & Semiconductor Equipment 4.52% 200,000 Altera Corporation 6,952,000 135,000 Avago Technologies Limited 9,729,450 228,750 Microchip Technology Incorporated 11,165,288 80,000 Xilinx, Inc. 3,784,800 31,631,538 Information Technology - Software & Services 9.71% 110,000 ANSYS, Inc. * 8,340,200 135,000 Check Point Software Technologies Ltd. * 9,049,050 139,499 Fidelity National Information Services, Inc. 7,636,175 126,874 Fiserv, Inc. * 7,653,040 95,000 FleetCor Technologies, Inc. * 12,521,000 47,500 MercadoLibre, Inc. 4,531,500 130,000 Red Hat, Inc. * 7,185,100 330,000 Vantiv, Inc. - Class A * 11,094,600 68,010,665 Materials 2.46% 75,000 Airgas, Inc. 8,168,250 135,000 AptarGroup, Inc. 9,046,350 17,214,600 TOTAL COMMON STOCKS (cost $366,892,081) 656,818,775 SHORT -TERM INVESTMENTS 6.25% Commercial Paper - 5.96% $ Michelin Luxembourg S.C.S. 07/01/14, 0.21% 2,500,000 600,000 NorthWestern Corporation 07/01/14, 0.25% 600,000 1,050,000 Valspar Corporation (The) 07/01/14, 0.21% 1,050,000 250,000 Bacardi-Martini B.V. 07/02/14, 0.23% 249,998 1,325,000 Valspar Corporation (The) 07/02/14, 0.20% 1,324,993 625,000 Edison International 07/03/14, 0.24% 624,992 400,000 Kroger Co. (The) 07/07/14, 0.22% 399,985 1,000,000 Michelin Luxembourg S.C.S. 07/07/14, 0.21% 999,965 500,000 CBS Corporation 07/08/14, 0.20% 499,981 900,000 Integrys Energy Group, Inc. 07/08/14, 0.22% 899,962 1,750,000 Bacardi-Martini B.V. 07/09/14, 0.21% 1,749,918 1,200,000 Hitachi Capital America Corp. 07/11/14, 0.25% 1,199,917 925,000 Integrys Energy Group, Inc. 07/11/14, 0.22% 924,943 3,000,000 B.A.T. International Finance p.l.c. 07/14/14, 0.22% 2,999,762 2,500,000 Diageo Capital plc 07/15/14, 0.24% 2,499,767 2,120,000 Southern Company Funding Corporation 07/15/14, 0.20% 2,119,835 1,000,000 Hitachi Capital America Corp. 07/16/14, 0.30% 999,875 1,125,000 Valspar Corporation (The) 07/16/14, 0.21% 1,124,902 1,025,000 CBS Corporation 07/17/14, 0.23% 1,024,895 2,000,000 Integrys Energy Group, Inc. 07/17/14, 0.22% 1,999,804 825,000 Bemis Company, Inc. 07/18/14, 0.24% 824,906 2,500,000 Pentair Finance S.A. 07/18/14, 0.28% 2,499,669 1,000,000 Bemis Company, Inc. 07/21/14, 0.23% 999,872 1,500,000 Southern Power Company 07/21/14, 0.21% 1,499,825 1,000,000 SABMiller Holdings Inc. 07/22/14, 0.24% 999,860 1,875,000 Hitachi America Capital, Ltd. Page 3 07/23/14, 0.27% 1,874,691 $ Bemis Company, Inc. 07/24/14, 0.24% 1,499,770 1,750,000 Nissan Motor Acceptance Corporation 07/25/14, 0.22% 1,749,743 625,000 Nissan Motor Acceptance Corporation 07/28/14, 0.20% 624,906 1,000,000 Time Warner Cable Inc. 07/28/14, 0.25% 999,813 1,975,000 SABMiller Holdings Inc. 07/30/14, 0.24% 1,974,618 400,000 Prudential plc 08/26/14, 0.20% 399,876 41,741,043 Variable Rate Security - 0.29% 2,028,195 Fidelity Institutional Money Market Fund - Class I 2,028,195 TOTAL SHORT-TERM INVESTMENTS (cost $43,769,238) 43,769,238 TOTAL INVESTMENTS (cost $410,661,319) - 100.01% 700,588,013 LIABILITIES, NET OF OTHER ASSETS - (0.01)% (58,987 ) TOTAL NET ASSETS (basis of percentages disclosed above) - 100% 700,529,026 % OF NET ASSETS * NON-INCOME PRODUCING As of June 30, 2014, investment cost for federal tax purposes was $410,786,370 and the tax basis components of unrealized appreciation/depreciation were as follows: Unrealized appreciation $ Unrealized depreciation (2,275,642 ) Net unrealized appreciation $289,801,643 For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent Semiannual or Annual Report to Shareholders. Various inputs are used in determining the value of the Fund's investments relating to Finanacial Accounting Standard No. 157. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below. Level 1 - quoted prices in active markets for identical investments Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of June 30, 2014 in valuing the Fund’s investments carried at value: Page 4 Investments Valuation Inputs in Securities Level 1 - Common Stocks(1) $ Variable Rate Security 2,028,195 Level 2 - Commercial Paper 41,741,043 Level 3 - None Total $700,588,013 (1) See Schedule above for further detail by industry Page 5 Item 2. Controls and Procedures. (a) The Fund's principal executive officer and principal financial officer have concluded that the Fund's disclosure controls and procedures are sufficient to ensure that information required to be disclosed by the Fund in this Form N-Q was recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms, based upon such officers' evaluation of these controls and procedures as of a date within 90 days of the filing date of the report. (b) There were no significant changes or corrective actions with regard to significant deficiencies or material weaknesses in the Fund's internal controls or in other factors that could significantly affect the Fund's internal controls during the last fiscal quarter. Item 3. Exhibits. Certifications of Principal Executive Officer and Principal Financial Officer pursuant to Rule 30a-2(a) under the Act, attached hereto as part of EX-99.CERT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Nicholas II, Inc. By: /s/ David O. Nicholas Name: David O. Nicholas Title: Principal Executive Officer Date: 08/21/2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ David O. Nicholas Name: David O. Nicholas Title: Principal Executive Officer Date: 08/21/2014 By: /s/ Jeffrey T. May Name: Jeffrey T. May Title: Principal Financial Officer Date: 08/21/2014
